    Case: 1:20-cv-02177 Document #: 30 Filed: 01/04/21 Page 1 of 3 PageID #:189




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GLEN ELLYN PHARMACY, INC.,                            )
on behalf of plaintiff and the                        )
class members defined herein,                         )
                                                      )       Case No. 20-cv-2177
               Plaintiff,                             )
                                                      )      Honorable Marvin E. Aspen
AKRON GENERICS, LLC                                   )
and JOHN DOES 1-10                                    )
                                                      )
               Defendants.                            )

                                  STIPULATION TO DISMISS

       NOW COME the Parties, by and through their respective attorneys, and pursuant to Fed

R. Civ. Proc. 41(a), hereby stipulate to the dismissal of Plaintiff's individual claims with prejudice

and without costs. The claims of the putative class are dismissed without prejudice and without

costs. Plaintiff dismisses its claims against John Does 1-10 without prejudice and without costs.


Respectfully submitted,

PLAINTIFF                                             DEFENDANTS
Glen Ellyn Pharmacy, Inc.                             Akron Generics, LLC

s/ Dulijaza Clark                                     s/ Gigio Ninan      (with permission)
By one of its attorneys                               By one of their attorneys

Dulijaza (Julie) Clark                                Gigio Ninan
Edelman, Combs, Latturner                             Shankar Ninan & Co.
       & Goodwin LLC                                  875 Avenue of the Americas
20 S. Clark St., Suite 1500                           Suite 1810
Chicago, IL 60603                                     New York, NY 10001
(312) 739-4200                                        Phone: 212-594-6657
dclark@edcombs.com                                    Fax: 212-594-6780
                                                      gio@shankarninan.com
                                                      Vivek Jayaram
                                                      Elizabeth Austermuehle
                                                      Jayaram Law, Inc.
                                                      125 S. Clark Street
                                                      Suite 1175

                                                  1
Case: 1:20-cv-02177 Document #: 30 Filed: 01/04/21 Page 2 of 3 PageID #:190



                                         Chicago, Illinois 60603
                                         Phone: 312-212-8676
                                         Fax: 312-661-5910
                                         liz@jayaramlaw.com


                                         Attorneys for Defendants




                                     2
    Case: 1:20-cv-02177 Document #: 30 Filed: 01/04/21 Page 3 of 3 PageID #:191




                               CERTIFICATE OF SERVICE
        I, Dulijaza Clark, hereby certify that on January 4, 2021, I electronically filed this
document with the Clerk of the Court using the CM/ECF system which will send notification of
such filing(s) to all attorneys of record.




                                                          s/Dulijaza Clark
                                                          Dulijaza (Julie) Clark




Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312)739-4200




                                               3
